Title: Enclosure: Army Appointments, 9 November 1804
From: 
To: 


                  
                  
                        List of Appointments in the Army of the United States during the last recess of Congress. 
                   Hannibal M Allen of Vermont 2d Lieut. of Artillery to take rank from the 27th June 1804. 
                   James S Smith of New Jersey 2d Lieut. of Artillery to take rank from the 27th June 1804. 
                   Joseph Kimball of New Hampshire 2d Lieut of Artillery to take rank from the 27th June 1804. 
                   John Brownson of Vermont Ensign 1st Regt. Infantry to take rank from the 27th June 1804. 
                   Johnson Magowers of Kentucky Ensign 1st Regt. Infantry to take rank from the 27th June 1804. 
                   Benjamin Marshall of Massachusetts Ensn 1 Regt. Infantry to take rank from the 27th June 1804 
                   Oliver H. Spencer of New Orleans Surgeon to take rank from the 9th October 1804. 
                  
                   Abraham Edwards of New Jersey Surgeons Mate to take rank from the 8th June 1804. 
                  War Department 
                  Nov. 9th. 1804.
               